DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed , with respect to 06/29/2022 have been fully considered and are persuasive.  The rejections of claims 1-3, 5-7 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
none of the references either singularly or in combination teach or fairly suggest a display device comprising: a display window provided near a sheet discharge port of a housing and formed in a slit shape extending in a predetermined direction from one end side closer to the sheet discharge port to the other end side far from the sheet discharge port; a light guide member disposed in the display window; a first light emitting element facing one end portion of the light guide member on the one end side; a second light emitting element facing the other end portion of the light guide member on the other end side; and a controller controlling the first light emitting element and the second light emitting element, wherein a display area of the light guide member is exposed through the display window, and the first light emitting element illuminates one end side half of the display area, and the second light emitting element illuminates the other end side half of the display area, wherein the controller switches the display area to a plurality of different light emitting patterns by combining the first light emitting element and the second light emitting element to turn off, intermittently turn on, and turn on, and makes a user recognize a plurality of apparatus states corresponding to the light emitting patterns.
Yamada et al. (US 2019/0291445 A1) shows printer 1 includes four light guide lens (LED displays) 13 that indicate the status of the device as shown in Figure 1. Yamada’445 do not include all the detailed combined limitations included in the claim including a display window provided near a sheet discharge port of a housing and formed in a slit shape extending in a predetermined direction from one end side closer to the sheet discharge port to the other end side far from the sheet discharge port; a light guide member disposed in the display window; a first light emitting element facing one end portion of the light guide member on the one end side; a second light emitting element facing the other end portion of the light guide member on the other end side; and a controller controlling the first light emitting element and the second light emitting element, wherein a display area of the light guide member is exposed through the display window, and the first light emitting element illuminates one end side half of the display area, and the second light emitting element illuminates the other end side half of the display area, wherein the controller switches the display area to a plurality of different light emitting patterns by combining the first light emitting element and the second light emitting element to turn off, intermittently turn on, and turn on, and makes a user recognize a plurality of apparatus states corresponding to the light emitting patterns, therefore this claim is allowable.  

	Iwama’014 shows in Figure 1 a display section 5 being a bar/slit shaped display with one side by the slip of paper being printer and the other side away from it. Iwama’014 do not include all the detailed combined limitations included in the claim including a display window provided near a sheet discharge port of a housing and formed in a slit shape extending in a predetermined direction from one end side closer to the sheet discharge port to the other end side far from the sheet discharge port; a light guide member disposed in the display window; a first light emitting element facing one end portion of the light guide member on the one end side; a second light emitting element facing the other end portion of the light guide member on the other end side; and a controller controlling the first light emitting element and the second light emitting element, wherein a display area of the light guide member is exposed through the display window, and the first light emitting element illuminates one end side half of the display area, and the second light emitting element illuminates the other end side half of the display area, wherein the controller switches the display area to a plurality of different light emitting patterns by combining the first light emitting element and the second light emitting element to turn off, intermittently turn on, and turn on, and makes a user recognize a plurality of apparatus states corresponding to the light emitting patterns, therefore this claim is allowable.
	Hattori’308 shows in Figure 6 a display window 23 which is a light guide member including a power lamp 24a.  Hattori’308 do not include all the detailed combined limitations included in the claim including a display window provided near a sheet discharge port of a housing and formed in a slit shape extending in a predetermined direction from one end side closer to the sheet discharge port to the other end side far from the sheet discharge port; a light guide member disposed in the display window; a first light emitting element facing one end portion of the light guide member on the one end side; a second light emitting element facing the other end portion of the light guide member on the other end side; and a controller controlling the first light emitting element and the second light emitting element, wherein a display area of the light guide member is exposed through the display window, and the first light emitting element illuminates one end side half of the display area, and the second light emitting element illuminates the other end side half of the display area, wherein the controller switches the display area to a plurality of different light emitting patterns by combining the first light emitting element and the second light emitting element to turn off, intermittently turn on, and turn on, and makes a user recognize a plurality of apparatus states corresponding to the light emitting patterns, therefore this claim is allowable.
	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675